           Case 5:17-cv-00220-LHK Document 1362 Filed 01/18/19 Page 1 of 7




 1   KEKER VAN NEST & PETERS LLP             MORGAN, LEWIS & BOCKIUS LLP
     Robert A. Van Nest                      Richard S. Taffet (pro hac vice)
 2   Eugene M. Paige                         richard.taffet@morganlewis.com
     Justina K. Sessions                     101 Park Avenue
 3                                           New York, NY 10178-0060
     633 Battery Street
     San Francisco, CA 94111-1809            Telephone: (212) 309-0060
 4                                           Facsimile: (212) 309-6001
     Telephone: (415) 676-2289
     Facsimile: (415) 397-7188
 5                                           MORGAN, LEWIS & BOCKIUS LLP
     CRAVATH, SWAINE & MOORE LLP             Geoffrey T. Holtz (SBN 191370)
 6                                           Geoffrey.holtz@morganlewis.com
     Gary A. Bornstein (pro hac vice)
     gbornstein@cravath.com                  One Market, Spear Street Tower
 7                                           San Francisco, CA 94105-1596
     Yonatan Even (pro hac vice)
     yeven@cravath.com                       Telephone: (415) 442-1000
 8                                           Facsimile: (415) 442-1001
     825 Eighth Avenue
 9   New York, NY 10019-7475
     Telephone: (212) 474-1000               Attorneys for Defendant
     Facsimile: (212) 474-3700               QUALCOMM INCORPORATED
10
                                             Additional Counsel listed on the Signature
11                                           Page
12

13

14

15
                              UNITED STATES DISTRICT COURT
16                           NORTHERN DISTRICT OF CALIFORNIA
17                                  SAN JOSE DIVISION

18
      FEDERAL TRADE COMMISSION                 Case No. 5:17-CV-0220-LHK-NMC
19
                Plaintiff,
20         v.                                  QUALCOMM’S WITNESS LIST FOR
                                               JANUARY 18, 2019 (TRIAL DAY 7)
21    QUALCOMM INCORPORATED,
      a Delaware corporation,
22
                Defendant.
23

24

25

26

27

28
                                 Case 5:17-cv-00220-LHK Document 1362 Filed 01/18/19 Page 2 of 7




 1            Qualcomm respectfully submits its list of witnesses that it may call on January 18, 2019, together with the status of any
 2   relevant sealing requests that have been made or that are anticipated. Qualcomm will endeavor to update this list as further
 3   information regarding any sealing requests is received.
 4

 5    Witness                Affiliated    Witness’s              Status of Any Sealing Requests
 6                           Company       Testimony
 7                                         Previously Heard
 8                                         In FTC’s Case
 9   Dr. James               Qualcomm      n/a                    The Court has granted Qualcomm’s motion to seal certain documents that may
10   Thompson                                                     be used with Thompson during his testimony. (ECF No. 1351.)
11   (live)
12    Eric Reifschneider     Qualcomm      January 4, 2019        Qualcomm will not request to seal Qualcomm’s designated testimony of
13    (by deposition)                                             Mr. Reifschneider.
14    (time permitting)
15

16

17

18

19

20
                                                                          1
21

22
                          Case 5:17-cv-00220-LHK Document 1362 Filed 01/18/19 Page 3 of 7




 1   Witness          Affiliated   Witness’s          Status of Any Sealing Requests
 2                    Company      Testimony
 3                                 Previously Heard
 4                                 In FTC’s Case
 5   Fabian Gonell    Qualcomm     n/a                The Court has granted Qualcomm’s motion to seal as to certain documents
 6   (live)                                           potentially to be used with Gonell. (ECF No. 1351.) On January 16,
 7                                                    Qualcomm also notified the following third parties that it might use certain
 8                                                    documents with this witness and requested that third parties file any motion to
 9                                                    seal by 10:00 a.m. on January 17: Sony, Apple, Motorola/Lenovo and Huawei.
10                                                    Motorola/Lenovo filed a motion to seal (ECF No. 1339) that the Court granted
11                                                    in part, including a document that might be used with Gonell. (ECF No.
12                                                    1343.)
13   Matthias Sauer   Apple        n/a                Apple moved the Court to seal certain documents that might be used with the
14   (live)                                           witness (ECF No. 1341), which the Court granted. (ECF No. 1344.) The
15                                                    Court also sealed a document that might be used with the witness at Apple’s
16                                                    request prior. (ECF No. 1232.) On January 16, Qualcomm also notified the
17                                                    following third parties that it might use certain documents with this witness
18                                                    and requested that third parties file any motion to seal by 10:00 a.m. on
19                                                    January 17: Intel and Broadcom.he
20
                                                               2
21

22
                             Case 5:17-cv-00220-LHK Document 1362 Filed 01/18/19 Page 4 of 7




 1   Witness             Affiliated   Witness’s          Status of Any Sealing Requests
 2                       Company      Testimony
 3                                    Previously Heard
 4                                    In FTC’s Case
 5   Michael Hartogs     Qualcomm     n/a                The Court has granted Qualcomm’s motion to seal as to certain documents
 6   (live)                                              potentially to be used with Hartogs. (ECF No. 1351.) On January 16,
 7                                                       Qualcomm also notified the following third parties that it might use certain
 8                                                       documents with this witness and requested that third parties file any motion to
 9                                                       seal by 10:00 a.m. on January 17: MediaTek.
10   Liren Chen (live)   Qualcomm     n/a                The Court granted Qualcomm’s motion to seal as to certain documents
11                                                       potentially to be used with Chen. (ECF No. 1351.)
12   John Grubbs         Blackberry   January 8, 2019    Blackberry indicated that it would not file a motion to seal.
13   (by deposition)
14   (time permitting)
15   Ira Blumberg        Lenovo       January 4, 2019    Motorola/Lenovo indicated it would not file a motion to seal.
16   (by deposition)
17   (time permitting)
18

19

20
                                                                 3
21

22
                             Case 5:17-cv-00220-LHK Document 1362 Filed 01/18/19 Page 5 of 7




 1   Witness             Affiliated   Witness’s          Status of Any Sealing Requests
 2                       Company      Testimony
 3                                    Previously Heard
 4                                    In FTC’s Case
 5   Todd Madderom       Motorola     January 11, 2019   On January 14, Qualcomm gave notice to Motorola/Lenovo of the designated
 6   (by deposition)                                     testimony and documents it might play and requested that Motorola/Lenovo
 7   (time permitting)                                   file any motion to seal by 10:00 a.m. on January 17.
 8   Scott McGregor      Broadcom     January 8, 2019    On January 14, 2019, the Court granted in part and denied in part Broadcom’s
 9   (by deposition)                                     motion to seal. (ECF No. 1303.)
10   (time permitting)
11   Nanfen Yu           Huawei       January 4 and 7,   On January 14, 2019, the Court granted in part and denied in part Huawei’s
12   (by deposition)                  2019               motion to seal. (ECF No. 1279.)
13   (time permitting)
14   Martin Zander       Ericsson     n/a                Ericsson indicated it would not seek to seal the designated testimony or
15   (by deposition)                                     documents.
16   (time permitting)
17   Stefan Wolff        Intel        n/a                On January 14, 2019, the Court granted court Intel’s motion to seal QX0110.
18   (by deposition)                                     (ECF 1305.)
19   (time permitting)
20
                                                                4
21

22
                             Case 5:17-cv-00220-LHK Document 1362 Filed 01/18/19 Page 6 of 7




 1   Witness             Affiliated   Witness’s          Status of Any Sealing Requests
 2                       Company      Testimony
 3                                    Previously Heard
 4                                    In FTC’s Case
 5   Thomas Lindner      Intel        n/a                On January 14, 2019, the Court granted court Intel’s motion to seal QX0110.
 6   (by deposition)                                     (ECF 1305.)
 7   (time permitting)
 8

 9

10

11

12

13

14

15

16

17

18

19

20
                                                                5
21

22
     Case 5:17-cv-00220-LHK Document 1362 Filed 01/18/19 Page 7 of 7



                                CRAVATH, SWAINE & MOORE LLP
 1

 2                              s/ Gary A. Bornstein
                                Gary A. Bornstein
 3                              Yonatan Even
                                    Worldwide Plaza
 4
                                       825 Eighth Avenue
 5                                         New York, NY 10019
                                              Telephone: (212) 474-1000
 6                                                Facsimile: (212) 474-3700
                                                     gbornstein@cravath.com
 7                                                   yeven@cravath.com
 8
                                Robert A. Van Nest
 9                              Eugene M. Paige
                                Justina K. Sessions
10                              KEKER, VAN NEST & PETERS LLP
                                    633 Battery Street
11                                      San Francisco, CA 94111
12                                         Telephone: (415) 676-2289
                                               Facsimile: (415) 397-7188
13                                                 rvannest@keker.com
                                                   epaige@keker.com
14                                                 jsessions@keker.com
15                              Richard S. Taffet
16                              MORGAN, LEWIS & BOCKIUS LLP
                                   101 Park Avenue
17                                     New York, NY 10178
                                           Telephone: (212) 369-6000
18                                            Facsimile: (212) 309-6001
                                                  richard.taffet@morganlewis.com
19

20                              Geoffrey T. Holtz
                                MORGAN, LEWIS & BOCKIUS LLP
21                                 One Market, Spear Street Tower
                                       San Francisco, CA 94105
22                                        Telephone: (415) 442-1000
                                              Facsimile: (415) 442-1001
23                                                geoffrey.holtz@morganlewis.com
24
                                Attorneys for Qualcomm Incorporated
25

26

27

28                                  6
